DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 02/21/2021. Claims 1-3, 5-11 and 13-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Fred Nicholson, reg. no. 72,284, on 02/21/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
1.            (Currently Amended)  A method, comprising:                determining one or more coverage area of one or more beacon transmitters;                receiving input defining a new coverage area;
determining a transmit power to support the new coverage area;
                determining, based on the one or more coverage areas of the one or more beacon transmitters, that there are no beacon transmitters to transmit a beacon signal into the new coverage area;                in response to the determining:
                assigning a beacon transmitter identifier to a non-existent beacon transmitter,
                assigning a beacon identifier to the non-existent beacon transmitter, and
                associating the new coverage area with the non-existent beacon transmitter; 
                transmitting, to a wireless terminal, information indicating the beacon transmitter identifier, the beacon identifier, the determined transmit power, and the new coverage area; 
receiving a message from the wireless terminal indicating the wireless terminal has received a beacon from a beacon transmitter with the assigned beacon transmitter identifier and the received beacon having the assigned beacon identifier; and


4.             (Cancelled )

9.             (Currently Amended)   A system, comprising: 
hardware processing circuitry, and
one or more memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising:
determining coverage areas of one or more beacon transmitters;
receiving input defining a new beacon coverage area;
determining a transmit power to support the new coverage area;
determining, based on the coverage areas of the one or more beacon transmitters, that there are no beacon transmitters to transmit a beacon signal into the new7 beacon coverage area; 
in response to the determining:
assign a beacon transmitter identifier to a non-existent beacon transmitter, 
assign a beacon identifier to the non-existent beacon transmitter, and 
associate the new beacon coverage area with the non-existent beacon transmitter; and 
transmitting, to a wireless terminal, information indicating the beacon transmitter identifier, the beacon identifier, the determined transmit power, and the new coverage area;
 receiving a message from the wireless terminal indicating the wireless terminal has received a beacon from a beacon transmitter with the assigned beacon transmitter identifier and the received beacon having the assigned beacon identifier; and
determining the wireless terminal is proximate to the new beacon coverage area based on the received message.

12.	(Cancelled ).

13. 	(Currently Amended)  The system of claim [[12]] 11, further comprising: defining a new zone associated with the new coverage area; and associating the beacon identifier with the new zone, wherein the information further indicates the new zone.

17. 	(Currently Amended) Anon-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:
determining coverage areas of one or more beacon transmitters; 
receiving input defining a new beacon coverage area;
determining a transmit power to support the new coverage area;

in response to the determining:
assign a beacon transmitter identifier to a non-existent beacon transmitter, 
assign a beacon identifier to the non-existent beacon transmitter, and 
associate the new beacon coverage area with the non-existent beacon transmitter; and
transmitting, to a wireless terminal, information indicating the beacon transmitter identifier, the beacon identifier,  the determined transmit power,  and the new coverage area;
receiving a message from the wireless terminal indicating the wireless terminal has received a beacon from a beacon transmitter with the assigned beacon transmitter identifier and the received beacon having the assigned beacon identifier; and
determining the wireless terminal is proximate to the new' beacon coverage area based on the received message.

20.	(Cancelled )
Allowable Subject Matter
Claims 1-3, 5-11 and 13-19 are allowed.
Regarding to claim 1, 9 and 17, the best prior art found during the prosecution of the application, Steiner et al Patent No. :( US 8,321,497 Bl) hereinafter referred as Steiner. Steiner discloses the establishment of  a beacon's location, conventional beacons are static in their area of coverage. A flexible data structure provides a dynamic ability to correlate information that is pertinent to a user with a location. The data structure can be dynamic in its area of coverage, unlike static conventional IAPs and physical beacons. The capability to change the information the data structure provides in response to changing or variable factors, conditions, criteria, situations, occurrences and sequences of occurrences, and circumstances is provided. A data structure disposed in a computer readable memory providing information corresponding to a location. The email server  is also used to perform the instant delivery service of the virtual beacon files. In this case, the email server  needs to know the recipient's email address. The email server checks to see if it needs to send the newly created virtual beacon to one or more of its existing subscribers. The filtering module is used to filter out the virtual beacon files that are not supposed to be sent out. The filtering module does this by using the access range of the requesting receiver and the projection range of a virtual beacon to determine if the virtual beacon file needs to be transferred. However, Steiner fails to teach the method and apparatus relating to the use of real virtual beacons. 1, 9 and 17 as a whole and further defined by the latest amendments filed on 02/21/2021. Therefore, claims 1, 9 and 17 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642